            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 1 of 56




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

ALLIANCE FOR AUTOMOTIVE
INNOVATION

                Plaintiff,

      vs.                                      C.A. No. _____.

MAURA HEALEY, ATTORNEY
GENERAL OF THE
COMMONWEALTH OF
MASSACHUSETTS in her official
capacity,

                Defendant.



                                    COMPLAINT

      Plaintiff Alliance for Automotive Innovation (Auto Innovators) brings this

complaint for declaratory and injunctive relief, and alleges as follows:

                                 INTRODUCTION

      1.     This action challenges Massachusetts SD645 (2019-2020) (the “Data

Law”), passed by ballot initiative and now codified at Chapter 93K of the

Massachusetts General Laws.

      2.     The nation’s leading car and light truck manufacturers—the members

of Auto Innovators—take seriously their role as careful stewards of sensitive vehicle

data. Each member recognizes that access to that data, and to the secured vehicle

systems that generate that data, could, in the wrong hands, spell disaster.

Massachusetts’s new Data Law will reduce the security of these systems, seriously

hampering manufacturers’ attempts to keep vehicle data and vehicle systems safe.



                                           1
           Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 2 of 56




That is not hyperbole. The federal agency charged with promoting vehicle safety has

expressed those concerns about this very law.

      3.    The National Highway Traffic Safety Administration (“NHTSA”)

provided written testimony to the Massachusetts Legislature’s Joint Committee on

Consumer Protection and Professional Licensure last July, stating that the ballot

initiative would force “vehicle manufacturers to redesign their vehicles in a manner

that necessarily introduces cybersecurity risks, and to do so in a timeframe that

makes design, proof, and implementation of any meaningful countermeasure

effectively impossible.” NHTSA’s letter is attached to this complaint as Exhibit A.

NHTSA concluded that, if enacted, the Data Law would “prohibit manufacturers from

complying with both existing Federal guidance and cybersecurity hygiene best

practices,” putting the public at risk by compromising the integrity of such vital

vehicle functions as braking, acceleration, and steering. Ex. A Ltr. at 2. NHTSA’s

concerns were not hypothetical but grounded in real-world experience. As the agency

explained to the Joint Committee, NHTSA had recently participated in a recall for

one auto manufacturer because of cybersecurity concerns around unprotected vehicle

systems that hackers could exploit to compromise vehicle safety. Id. at 3. The Data

Law poses a substantial threat of amplifying and spreading that cybersecurity risk

through all new vehicles sold in Massachusetts.

      4.    The ballot initiative’s proponents falsely touted the measure as

necessary to provide Massachusetts consumers with a “right to repair” their vehicles

by granting vehicle owners access to vehicle maintenance data necessary to have




                                         2
           Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 3 of 56




repairs performed at their preferred non-dealership maintenance shops.              But

consumers already enjoy the freedom to have their vehicles repaired at the shops of

their choice. And existing law (i.e., prior to the adoption of the Data Law) gives those

repair shops—right down to mom-and-pop independents—as well as vehicle owners

easy access to any vehicle mechanical data necessary to make those repairs.

      5.     Pre-existing    Massachusetts      law—buttressed      by    industry-led,

nationwide commitments—already mandates that auto manufacturers “shall provide

access to their onboard diagnostic and repair information system[s]” and that, to the

extent any proprietary device were necessary to access the data on those systems,

that device be made “available to independent repair facilities upon fair and

reasonable terms.”    Mass. Gen. L. ch. 93K, § 2(d)(1).      In short, Massachusetts

consumers have had a robust “right to repair” long before the Data Law. There is no

evidence that members of Auto Innovators have blocked independent auto repair

shops from accessing data necessary to assess vehicle performance and conduct

maintenance and repair.

      6.     Under the guise of providing access to data necessary to perform vehicle

maintenance, the Data Law sweeps broadly to allow third-party access to nearly all

data generated by vehicles—with negative consequences for consumer privacy, public

safety, and manufacturers’ federally protected property rights.

      7.     Big-box auto-parts retailers (and others) have long sought access to

more data about their customers and potential customers that they can use to profile

individuals and increase sales. For instance, many vehicles generate data to issue




                                           3
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 4 of 56




in-vehicle messages that routine maintenance will be needed. A third-party retailer

would like access to this data to be able to target consumers for marketing.

      8.     The Data Law facilitates this data grab, in part, through capacious new

definitions that make nearly all vehicle data accessible by third parties. The law

defines “Mechanical Vehicle Data” broadly to include “any vehicle-specific data,

including telematics system data, generated, stored in or transmitted by a motor

vehicle used for or otherwise related to the diagnosis, repair or maintenance of the

vehicle.” SD645 § 1 (emphasis added). Data “otherwise related to” diagnosis, repair,

or maintenance could be interpreted to sweep in most data generated, stored in, or

transmitted by a motor vehicle.

      9.     With respect to ”telematics system data” and other “mechanical data,”

the law imposes extremely broad access requirements. First, it requires that access

to vehicle “on-board diagnostic systems” in any vehicles “sold in the Commonwealth”

be “standardized and not require the use of any authorization, directly or indirectly,

by the manufacturer,” unless a standardized authorization system is used across all

vehicle makes and models and is administered by a third party. SD645 § 2. No such

system currently exists.

      10.    Second, the law addresses “telematics systems,” which it defines as “any

system in a motor vehicle that collects information generated by the operation of the

vehicle and transmits such [data] utilizing wireless communications to a remote

receiving point where it is stored.” SD 645 § 1. The law provides that, for any

automaker “that utilizes any telematics system” in its vehicles—which means just




                                          4
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 5 of 56




about every automaker—the automaker must, by Model Year 2022 (which

automakers can begin selling as early as January 2, 2021), develop and install in all

of its vehicles sold in Massachusetts a standardized, open-access, bi-directional

“platform” allowing third parties unfettered access to use and alter the “mechanical

data emanating from the motor vehicle” to the platform. SD645 § 3. That is, under

the law, auto manufacturers must abandon the current secure vehicle systems that

they have spent substantial time and money building and maintaining, and instead

design, test, and manufacture from whole cloth a new system that allows third parties

to retrieve data from, modify data in, and write data to, the vehicle through a

“platform” over which the manufacturer would have no control.

      11.    Failure to comply with these requirements will subject auto

manufacturers to substantial fines—amounting to several times the manufacturers’

profit margin on a given vehicle, with nearly limitless liability if the same vehicle is

taken to multiple repair shops—or even outright exclusion from the Massachusetts

vehicle market.

      12.    Far from protecting consumers, the law puts consumer safety at risk by

allowing third parties to access, and modify, that data on auto manufacturers’

systems without the manufacturers’ authorization. Indeed, the law does not permit

auto manufacturers to keep in place measures that are currently installed to secure

the integrity of their vehicle systems and the data contained on them. And to compel

this open structure, the Data Law expressly mandates that auto manufacturers forgo

their right to exclude third parties from using their intellectual property and viewing




                                           5
             Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 6 of 56




their trade secrets. Perhaps most significantly, the Data Law fails to address the

negative consequences for consumers and automakers resulting from requiring the

installation of an open-access, bi-directional telematics system—something that does

not exist today—by the end of this year.

       13.    The public is harmed, not helped, by this law. The Data Law threatens

consumer safety. In June 2020, the Massachusetts Legislature’s Joint Committee on

Consumer Protection and Professional Licensure asked NHTSA—the federal agency

responsible for enforcing vehicle safety and performance standards—to provide

written testimony regarding whether and to what extent the Data Law, if enacted

and enforced, might pose safety and cybersecurity risks. NHTSA concluded that

mandating an open access vehicle platform accessible to third parties—and especially

one that allows those third parties to overwrite vehicle data—would “prohibit

manufacturers from      complying    with both existing      Federal   guidance and

cybersecurity hygiene best practices,” putting the public at risk by compromising the

integrity of such vital vehicle functions as braking, acceleration, and steering. Ex. A

Ltr. at 2.

       14.    NHTSA further testified that, if enacted, the Data Law would require

“vehicle manufacturers to redesign their vehicles in a manner that necessarily

introduces cybersecurity risks, and to do so in a timeframe that makes design, proof,

and implementation of any meaningful countermeasure effectively impossible.” Ex.

A Ltr. at 2. And by doing so, NHTSA stated, the Data Law creates a “direct conflict”

with federal law. Id. at 4.




                                           6
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 7 of 56




      15.    What is more, Massachusetts’s law creates serious data privacy risks,

threatening to compromise the integrity of consumers’ data and security.          Auto

manufacturers follow strict industry standards (and, where applicable, federal laws)

to maintain the confidentiality of sensitive vehicle data. But if the Data Law is

allowed to take effect, years of manufacturers’ work and billions of dollars in

investment to protect and secure vehicle data will effectively be obliterated. As a

result, Massachusetts citizens run the risk of having their personal and confidential

information (such as their telephone call records or places they visit) exposed to third

parties who may not have the same stringent obligations to protect consumer data

that auto manufacturers observe, and who may not be sufficiently capable of

protecting that data. That data could easily find its way into the hands of bad actors

who could track and monitor consumers or target public officials—exposing highly

sensitive personal information or ransoming that information to keep it from being

exposed. And the lack of system controls that this law would bring would facilitate

the ability of nefarious actors to hack into consumers’ vehicles by way of “telematics”

access, creating potentially substantial risks to consumer privacy. The cost of such a

data breach to any individual auto manufacturer would be devastating—injuring

consumers, potentially subjecting manufacturers to liability, and putting at risk the

manufacturer’s hard-earned reputation for safe vehicle performance in the highly

competitive auto market. Put simply, if a hacker breaches a given manufacturer’s

vehicle system as a result of the Data Law’s requirement to create unprotected

systems, that manufacturer—not the Commonwealth or the big-box auto-parts chains




                                           7
              Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 8 of 56




that championed the law and stand to benefit from it—will get the blame, be subject

to liability, and have their reputations and brand images tarnished.

                                     *     *     *

      16.      As documented in NHTSA’s letter, Massachusetts’s Data Law violates

federal law. It is preempted under the Supremacy Clause of the U.S. Constitution

because it conflicts with federal law and policy regarding a host of consumer safety

and intellectual property protections.    It also takes auto manufacturers’ private

property without providing just compensation in violation of the Fifth Amendment as

incorporated by the Due Process Clause of the Fourteenth Amendment.

                                   BACKGROUND

      17.      Auto Innovators is the leading advocacy group for the auto industry. It

was formed in 2020 from the combination of the country’s two largest industry trade

associations, the Alliance of Automobile Manufacturers and the Association of Global

Automakers, to provide a single, unified voice for the auto industry. Auto Innovators’

members are the country’s leading auto manufacturers.          Together, the group’s

members produce nearly 99 percent of the cars and light trucks sold in the United

States today. Vehicles manufactured by those members are sold throughout the

country, including in Massachusetts, both through dealership sales and aftermarket

used sales.

      18.      Modern vehicles have changed a great deal since the advent of the

automobile. Vehicles sold in the United States today are often as much marvels of

technology as they are of mechanics.      At tremendous expense, Auto Innovators’

members have developed electronic systems for the vehicles in their production


                                           8
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 9 of 56




lineup to provide the functionality of the vehicles they sell in the increasingly high-

tech new automobile market demanded by consumers.

      19.    But high-tech automobiles necessarily present cybersecurity challenges.

As the FBI observed in a 2019 report, as a result of increasing Internet-connectivity

the “automotive industry will face a wide range of cyber threats and malicious activity

in the near future,” with vehicles “a highly valued target for nation-state and

financially motivated actors.” Josh Campbell, CNN, FBI Says Hackers Are Targeting

US Auto Industry (Nov. 20, 2019), https://www.cnn.com/2019/11/20/politics/fbi-us-

auto-industry-hackers/index.html. To address this threat Auto Innovators’ members

have made substantial investments to design and put in place access controls that

guard the security and performance of vehicle systems. The controls limit access to

the secure parts of those systems (and the data they protect) to those authorized by

the manufacturer, in accordance with the manufacturer’s regulatory obligations to

its customers as well as its property rights and licensing agreements.

      20.    The Data Law would upend the careful balance struck among three

goals: maintaining tight access controls to sensitive vehicle data; protecting

manufacturers’ intellectual property rights; and allowing consumers and the repair

shops of their choice access to any data necessary for vehicle diagnosis, repair, or

maintenance.    In place of that balance, the Data Law charts a course into the

unknown—requiring auto manufacturers such as Auto Innovators’ members to

abandon their existing, secure vehicle systems and develop entirely new, “open

access” systems that allow third parties to pull, push, and rewrite vehicle data (and




                                          9
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 10 of 56




in some cases, push software updates) at will, which could affect the actual

functionality and safety of the vehicle.

      21.     Because the Data Law will become effective December 3, 2020, see Mass.

Const. Amends. Art. 48, Pt. V, § 1, Auto Innovators’ members face imminent risk of

enforcement of the law against them—with penalties ranging all the way up to

exclusion from the automobile market.           As discussed below, some of the law’s

requirements take effect right away - including removing manufacturers’ control over

access to vehicle on-board diagnostic systems (SD645 § 2) and the law’s onerous

penalty provisions (id. § 2). Other portions of the law (id. § 3) go into effect beginning

model year 2022 (“MY2022”)—which, given industry lead times, is materially no

different than right away, because MY2022 sales can begin as early as January 2,

2021. The extraordinary changes required by the law, combined with the standard

industry lead time necessary to develop future model year vehicles, means that most

members will be incurring substantial costs immediately in an attempt to comply

with the law. And if an automaker cannot research, develop, and implement the

open-access, bi-directional platform required by the Data Law for its MY2022

vehicles, then it could be subject to significant penalties for its vehicles sold in

Massachusetts, whether directly through dealers or in the aftermarket.

      22.     The new statutory obligations that will be imposed upon Auto

Innovators’ members regarding third-party open access to proprietary vehicle

systems and confidential data pose a real and immediate threat to consumer data

privacy and safety and to manufacturers’ property rights.




                                           10
             Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 11 of 56




                                   THE PARTIES

       23.     Plaintiff Alliance for Automotive Innovation (Auto Innovators) is a

nonprofit trade association with its corporate headquarters and principal place of

business in Washington, D.C. Its members include BMW of North America, LLC;

FCA US, LLC; Ford Motor Co.; General Motors Co.; Honda North America, Inc.;

Hyundai Motor America; Jaguar-Land Rover North America, LLC; Kia Motors

America, Inc.; Mazda North America; Mercedes-Benz USA, LLC; Mitsubishi Motors

of North America, Inc.; Nissan North America, Inc.; Porsche Cars North America,

Inc.; Subaru of America, Inc.; Toyota Motor North America, Inc.; Volkswagen Group

of America; Volvo Cars USA.

       24.     Defendant is the Attorney General of the Commonwealth of

Massachusetts. In that position, she is the State’s chief law enforcement officer and

is responsible for enforcing the Data Law. The Attorney General is sued in her official

capacity only.

                           JURISDICTION AND VENUE

       25.     This Court has subject matter jurisdiction over Auto Innovators’ claims

pursuant to 28 U.S.C. §§ 1331, and 2201(a). There is federal question jurisdiction

under 28 U.S.C. § 1331 because Auto Innovators alleges violations of the federal

Constitution and federal law. Auto Innovators, on behalf of its members, seeks a

declaration of its rights pursuant to the Federal Declaratory Judgment Act, 28 U.S.C.

§ 2201, over which there is an actual controversy after the enactment of the Data

Law.




                                          11
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 12 of 56




      26.     This Court has personal jurisdiction over Defendant because (a) she is

located in the District in which this action was filed; and (b) many of the actions

giving rise to these claims occurred in and/or were directed from this District.

      27.     Venue in this District is proper pursuant to 28 U.S.C. §§ 1391(b) and (c).

                            FACTUAL ALLEGATIONS

A.    Auto Manufacturers’ Electronic Vehicle Systems and Access Controls

      28.     Auto Innovators’ members developed and maintain, own, and operate

proprietary vehicle systems that generate “mechanical data” as defined in the Data

Law. Much of this information is not needed to assist in the diagnosis, repair, or

maintenance of vehicles—and, to the extent it is needed for diagnosis, repair or

maintenance, the information is already available to repair shops. The systems

developed by the Auto Innovators’ members contain software that is used to transmit

or access data that is separate and apart from data utilized to assist in the diagnosis

and repair of vehicles.    These systems operate through proprietary source code

displayed in the software used to access and modify vehicle data. And they are

maintained through firmware updates that also use member-developed code.

      29.     Auto Innovators’ members have made substantial investments to build

and support their network of vehicle system products and software. Collectively, they

have spent billions of dollars researching, developing, and deploying new and

enhanced system products for their customers.

      30.     Many members of Auto Innovators grant limited personal licenses to

purchasers of their vehicles to access and use various components of vehicle systems.

Auto repair shops and consumers currently have varying levels of data access, which


                                           12
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 13 of 56




depend on obtaining consent and agreeing to use that access only for authorized

purposes. For a number of reasons—most critically, safety—no consumer (or third

party) has access to every component of a vehicle’s systems.

      31.     Under current law, independent repair facilities have access through

the on-board diagnostic port to all on-board vehicle information necessary for

diagnosis, maintenance, and repair of that vehicle. But only individuals and entities

expressly authorized by Auto Innovators’ members may access other data in the

vehicle that are not necessary for diagnosis, maintenance, and repair. This includes

Controller Area Network (CAN) bus messages that communicate among a vehicle’s

electronic control units to allow the vehicle to perform core vehicle functions like

acceleration, steering, and braking. This type of prior authorization ensures the

safety and security of the vehicle and its systems, and permits “contact tracing” of

who had access to the CAN bus in the event that the system malfunctions after the

repair was performed.

      32.     Because of the importance of secure vehicle systems to vehicle safety,

Auto Innovators’ members do not allow anyone—customer, dealer, or third party—

unrestricted access to those systems beyond what is necessary for diagnosis,

maintenance, and repair without a valid license or the member’s express permission.

Unauthorized access and modification of vehicle data at will could create significant

safety concerns, resulting in untold amounts of liability risk for auto manufacturers.

      33.     By maintaining strict controls over access to vehicle systems, Auto

Innovators’ members are able to ensure that unauthorized third parties do not have




                                         13
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 14 of 56




the ability to obtain or, more ominously, rewrite software at the electronic control

unit level—which, as NHTSA recognizes, could seriously impair the safety and

functionality of vehicles.

      33.     Protecting the integrity and security of vehicle systems and the data

they generate is of paramount concern to each of Auto Innovators’ members. To that

end, members employ a variety of technologically advanced security features to

protect their systems, related components, installed firmware, and the data

compilations stored on the systems—all to guard against unauthorized access that

could compromise members’ intellectual property rights, vehicle safety, vehicle

security, and customer privacy.    These access and security controls include, for

instance, encryption keys, unique IDs, password protections, asymmetric keys

exchanged between vehicle systems and a member’s servers, authorized message

requirements, secure boot, secure storage, network domain segregations, and

firewalls designed to control (and protect) the flow of messages in vehicle systems.

      34.     Auto Innovators’ members are continuously researching, developing,

and implementing new security measures to protect against unauthorized users

circumventing access controls and accessing their vehicle systems. Many members

have dedicated teams employed by them or by an affiliate who protect and defend

members’ systems from cybersecurity threats.        These measures depend on the

automaker having control over the relevant information access points—something

the Data Law would prohibit.




                                         14
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 15 of 56




      35.     All told, the measures taken by Auto Innovators’ members help to

effectively maintain access control by ensuring access to their intellectual property is

reserved only to those with their express permission or in accordance with their

licensing agreements.

      36.     The development and implementation of these access and security

controls are necessary to keep hackers and other unauthorized parties out of vehicle

systems and to ensure the safe operation of members’ vehicles in accordance with

industry standards and federal law.

B.    The Massachusetts Data Law

      37.     As explained above, Auto Innovators’ members have developed systems

that enable authorized users to access members’ vehicle data in managed, secure, and

reliable ways when that access is justified and done in accordance with members’

property rights and licensing agreements.

      38.     Massachusetts’s Data Law eviscerates the substantial investments that

Auto Innovators’ members have made in those systems and requires members to

expend untold more time and money creating new platforms that risk compromising

the security and functionality of members’ systems and vehicles.

      39.     Broadly speaking, the Data Law contains two requirements. First, it

requires that access to vehicle on-board diagnostic systems via port-hookup be

“standardized and not require the use of any authorization, directly or indirectly, by

the manufacturer,” unless a standardized authorization system is used across all

vehicle makes and models and is administered by a third party. SD645 § 2. This

mandate must be satisfied immediately. In addition, the law addresses vehicles with


                                          15
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 16 of 56




a “telematics system,” which it defines as “any system in a motor vehicle that collects

information generated by the operation of the vehicle and transmits such

information . . . utilizing wireless communications to a remote receiving point where

it is stored.” Id.. The law requires manufacturers to equip any vehicle sold in

Massachusetts that uses a “telematics system” with “an inter-operable, standardized

and open access platform across all . . . makes and models” “[c]ommencing in model

year 2022.” SD645 § 3. That platform must be “directly accessible” by the vehicle

owner through an (undefined) “mobile-based application” as well as by independent

repair facilities, and must allow these parties “to send commands to in-vehicle

components if needed for purposes of maintenance, diagnostics and repair.” Id. And

the platform must be “capable of securely communicating all mechanical data

emanating directly from the motor vehicle via direct data connection to the

platform”—i.e., without auto manufacturers having any control over it. Id.

      40.     The law ties these requirements to an expansive definition of the data

covered by these two requirements. Specifically, the law defines “mechanical data”

broadly to include all data, “including telematics system data, generated, stored in or

transmitted by a motor vehicle used for or otherwise related to the diagnosis, repair

or maintenance of the vehicle.” SD645 § 1 (emphasis added). There is no obvious

limit to the reach of the law, particularly given the law’s broad applicability to any

vehicle with a “telematics system.” Id. § 3.

      41.     Even though part of the law is pegged to MY2022, all of its effects will

be felt immediately. The law requires Auto Innovators’ members to create and




                                          16
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 17 of 56




implement its first-of-its-kind “open access” system on a grossly unrealistic

timeframe.     Many members have already completed the development of their

MY2022 lineups—unsurprising given that vehicles from that model year can be sold

as early as January 2, 2021.

      42.     The Data Law’s timeframe presents serious practical problems that will

impact cybersecurity and vehicle safety. Most of Auto Innovators’ members do not

currently provide standardized, wirelessly accessible on-board diagnostics systems

(which they now must do immediately) or “open access” systems (which they now

must do by MY2022—i.e., also immediately) across their entire vehicle lineup. For

instance, the systems available on a base-model truck may be technologically quite

distinct from those on a car loaded with options including a navigation package. The

lead time to create entirely new systems is close to five years, and then many years

after that to accomplish a standardized system across all models in a lineup. Such a

system would first have to be designed, developed, and tested, followed by a period of

safety-impact assessments for any changes that implicate core vehicle functions, and

only then could a manufacturer begin to roll out a new system on some of its models.

The Data Law therefore sets an impossible task. It defies reality in the auto industry

to think that MY2022—mere weeks away—is in the distant future or in any way

provides sufficient lead time to comply with the Data Law’s requirements.

      43.     The Data Law thus leaves each automaker with an impossible choice.

It may seek to avoid running afoul of at least some of the Data Law, for instance, by

no longer selling “in the Commonwealth” a vehicle “that utilizes a telematics system.”




                                         17
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 18 of 56




SD645 § 3. That approach would deprive any manufacturers’ would-be customers of

significant benefits afforded by modern vehicle technology.         Alternatively, an

automaker could elect to continue selling such vehicles in the Commonwealth, by

attempting to comply (in vain) with the requirements of the Data Law by abandoning

existing access controls, trying to cobble together some sort of “open access” platform

across all of its makes and models, and granting wide-ranging, on-demand licenses

to access that platform so that third parties may use and alter data on its vehicles’

systems.    Either way presents immediate significant risks for consumers and

substantial costs to manufacturers.

      44.     To make matters worse, these radical changes—on a compressed,

unrealistic timeline—are not necessary to allow car-buyers to choose to have their

vehicles serviced at the facility of their choice. Consumers across the country have

been able to do that for decades. Since 2013, Massachusetts law has confirmed that

right by requiring that consumers and independent auto repair shops have access to

information needed to diagnose, repair, and maintain vehicles. Mass. Gen. L. ch.

93K. That law reflected a balance between ensuring consumer and independent auto

repair shop access while still protecting consumer data protection and safety as well

as manufacturers’ intellectual property.

      45.     The Data Law upends that balance by opening up vehicles

manufactured by Auto Innovators’ to widespread unauthorized (and uncontrolled)

third-party access.




                                           18
             Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 19 of 56




       46.     Manufacturers must equip any MY2022 vehicle sold in Massachusetts

that uses a “telematics system” with “an inter-operable, standardized and open access

platform across all . . . makes and models.” SD645 § 3. The Data Law thus requires

Auto Innovators’ members to abandon their proprietary vehicle systems, design and

build entirely new systems that lack necessary security controls over confidential

vehicle data on a highly expedited timeframe, and allow all comers to access those

systems regardless of members’ intellectual property rights:

       47.     And the Data Law requires Auto Innovators’ members to abandon their

intellectual property rights to exclude unauthorized users from their systems. Under

the law, the new platform must be accessible by the vehicle owner and by independent

repair facilities and must allow these parties “to send commands to in-vehicle

components if needed for purposes of maintenance, diagnostics and repair.” SD645

§ 3.

       48.     By defining “access” capaciously to “include the ability to send

commands to in-vehicle components if needed for the purpose of maintenance,

diagnostics and repair,” SD645, § 3, it requires Auto Innovators’ members not just to

permit unauthorized third parties to pull data from their systems but also to change

existing data or software, or insert new data or software into their systems.

       49.     In its purpose and effect, then, the Data Law grants broad third-party

access to vehicle systems and data and does not provide a framework sufficient to

safeguard those systems and data.




                                          19
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 20 of 56




      50.     The open-access platform required by the Data Law is significantly less

secure than the current systems Auto Innovators’ members have invested substantial

resources building, which require users to obtain authorization from the applicable

manufacturer before gaining access.

      51.     Open access violates the fundamental security tenet known as data-

minimization-or-least-privilege access, which—consistent with federal laws and

industry standards—holds that each user of a secured system should receive no

greater access or privileges than necessary. That principle is embodied in the current

approach taken by Auto Innovators’ members, which ensures that authorized users

access only the specific categories of data needed for that user’s specific legitimate

purpose.

      52.     This problem is not remedied by the Data Law’s “authorization”

requirement.     Any system that contemplates a wider distribution of access,

particularly with read/write privileges, necessarily increases the risk of cybersecurity

breach and misuse.     Moreover, even if the “authorization” requirement worked

perfectly in practice, it would not stop owners themselves from making modifications

to vehicle systems—e.g., an owner could potentially disable emissions controls to

increase vehicle performance, in contravention of federal environmental and safety

standards—nor does it ensure that the shop owner’s systems are hardened against

potential unauthorized access to a vehicle’s systems.

      53.     The Data Law includes extremely harsh penalties for non-compliance.

For one, it expressly permits vehicle owners and independent repair shops to sue auto




                                          20
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 21 of 56




manufacturers like Auto Innovators’ members for violations of the statute and

recover treble damages or a minimum penalty of $10,000 per event. SD645 § 4.

      54.     But the law also contemplates subjecting violators to “any remedy

authorized by chapter 93A” of the Massachusetts General Laws. Id.; see also Mass.

Gen. L. ch. 93K, § 6 (“In addition to any other remedies that may be available, a

violation of this chapter shall be deemed to be an unfair method of competition and

an unfair or deceptive act or practice in the conduct of trade or commerce in violation

of section 2 of chapter 93A.”). Section 2 of Chapter 93A provides the Attorney General

with the power to craft regulations and remedies for what are deemed “unfair” or

“deceptive” acts. See Mass. Gen. L. ch. 93A, § 2(c). The Attorney General can, for

instance, seek injunctions against violators. See id. § 4. And “habitual” violators of

those injunctions risk being shut out of the Massachusetts market altogether. Id. § 8

(“Upon petition by the attorney general, the court may for habitual violation of

injunctions . . . order the dissolution, or suspension or forfeiture of franchise of any

corporation or the right of any individual or foreign corporation to do business in the

commonwealth.”).

      55.     Moreover, the law does not on its face limit liability to sales by new

vehicle dealers in Massachusetts. Manufacturers could thus face these substantial

penalties if any party were to sell a vehicle in Massachusetts, including a used vehicle,

that does not comply with the Data Law’s onerous new requirements.

C.    The Data Law Compromises Vehicle and Data Security

      56.     As discussed above, the Data Law upends members’ extraordinary

investments in vehicle-system access and security controls by explicitly banning the


                                           21
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 22 of 56




use of such controls by mandating what it terms an “open access” system with the

ability to read, modify, and write third-party data at will.

      57.       Auto Innovators’ members have good reasons for maintaining tight

control over access to their vehicle systems. Vital vehicle components are controlled

by vehicle systems affected by the Massachusetts law. As NHTSA explained, these

systems play a role in such core vehicle functions as steering, braking, and

acceleration.     Access controls for vehicle systems are necessary to prevent

compromising the safe performance of these vehicle functions. A hacker could, for

instance, cause the vehicle to accelerate without application of the accelerator pedal,

or prevent the brakes from working when the vehicle exceeds a certain speed. A

sophisticated hacker could even install software with delayed activation, such as

disabling the brake system one month after repair is performed—making it virtually

impossible to identify the malevolent actor or hold him accountable for the harm.

Whatever form they take, the consequences of such an event due to compromised or

non-existent access controls could be disastrous. Threats to cybersecurity are an

ever-present danger today—and require constant vigilance from manufacturers to

stave off. The Data Law makes the ability to perform, and to scale, such threats far

easier than ever before.

      58.       In particular, many of Auto Innovators’ members are concerned that

being forced to eliminate access controls to provide the Data Law’s contemplated

“open access” system may compromise the secure gateways between data stored

onboard (that may include such things as location or driver performance) and a




                                          22
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 23 of 56




vehicle’s CAN bus. The CAN bus is the vehicle’s information superhighway; it is at

the center of all vehicle functions. A third party with nefarious intent could cause

significant harm if it were to gain control over a vehicle’s CAN bus and, thus, critical

vehicle functions. The breadth of the Data Law’s requirements—and the aggressive

timeframe in which they would take effect—might require disabling CAN bus

message filters and other means used to segregate system components at the time

vehicles were designed.    This could render many existing cybersecurity controls

around the CAN bus effectively nonfunctional. At the very least, the Data Law’s

required “open access” platform could provide an exploitable portal into a vehicle’s

CAN bus, allowing a malevolent actor the ability to tamper with the software

governing the operation of safety-critical vehicle systems, like the braking system.

      59.     Moreover, vehicle systems may generate or store sensitive consumer

information. To take just one example, data may include detailed vehicle geolocation

information. The same data that allow a vehicle navigation system to be able to

accurately locate vehicles in the event of an accident could, in the wrong hands,

provide incredibly detailed information about the vehicle owner’s driving habits.

Studies have shown that it only takes four randomly selected time and space

coordinates to identify a person with 95% accuracy. E.g., Y.A. de Montjoye et al.,

Unique in the Crowd: The Privacy Bounds of Human Mobility. Sci. Rep 3, 1376 (2013).

https://doi.org/10.1038/srep01376. Geolocation data “provides an intimate window

into a person’s life, revealing not only his movements, but through them his familial,




                                          23
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 24 of 56




political, professional, religious, and sexual associations.” Carpenter v. United States,

138 S. Ct. 2206, 2217 (2018) (internal quotations omitted).

      60.     Auto Innovators’ members expend considerable effort to maintain the

confidentiality of any sensitive consumer information generated by vehicle systems.

For years, those members have followed industry guidelines set out in their shared

Consumer Privacy Protection Principles—which sets a minimum floor for data

protections that members are free to exceed. At the core of these principles is the

minimization and de-identification of data, as well as a commitment to employ

reasonable measures to protect against the unauthorized access or use of data.

      61.     Moreover, Auto Innovators’ members have controls in place to protect

consumer data not only because that reflects best practices in the automotive

industry, but also because federal law in many contexts requires them to do so.

Numerous federal laws and regulations limit how consumer data may be handled,

stored, or processed.

      62.     For example, for well over a decade, the Federal Trade Commission has

recommended that companies “[l]imit[] access to customer information to employees

who have a business reason to see it,” and to ensure that only properly authorized

individuals are able to access a system. FTC, Financial Institutions and Customer

Information: Complying with the Safeguards Rule (Apr. 2006); see 8 CFR § 314.4

(Safeguards Rule). The FTC has taken action against companies that fail to take

sufficient steps to protect consumer data from hackers under data-protection laws

like the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801(b), and others. And because they




                                           24
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 25 of 56




routinely finance customers’ purchase or lease of new vehicles, several of Auto

Innovators’ members are considered to be like financial institutions that regulators

contend are subject to applicable regulations.

      63.     Under the regime contemplated by the Data Law, auto manufacturers

will not be able to require a third-party accessing a vehicle system to meet the same

or similar security measures that the auto manufacturer requires of itself, affiliates,

and service providers.

D.    Federal Regulators Recognize the Inherent Safety Problems in the
      Data Law

      64.     There is considerable danger to consumers from an open access

platform, particularly one with the ability to send commands—i.e., to write data to

the system. The government agency charged with promoting uniform federal safety

standards, NHTSA, warned the Massachusetts Legislature of precisely this danger

while the Data Law was under consideration.

      65.     In written testimony provided at the request of the Joint Committee

considering the Data Law, NHTSA explained that the Data Law’s provisions

compromise federal regulations promoting vehicle safety. See Ex. A Ltr.

      66.     NHTSA concluded that “two of the most important techniques” to

promote consumer safety—“logical and physical isolation of vehicle control systems

from external connections, and controlling access to firmware that executes vehicle

functions”—are rendered “impossible” by the Data Law. Ex. A Ltr. at 4-5.

      67.     NHTSA observed that the Data Law “requires vehicle manufacturers to

redesign their vehicles in a manner than necessarily introduces cybersecurity risks,



                                          25
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 26 of 56




and to do so in a timeframe that makes design, proof, and implementation of any

meaningful countermeasure effectively impossible.” Ex. A Ltr. at 5.

      68.     NHTSA concluded that the Data Law would “create a direct conflict with

existing Federal guidance.” Ex. A Ltr. at 4. Where NHTSA recommends isolating

logical and physical control systems, the Data Law “requires” precisely the opposite.

Id.

      69.     NHTSA labeled as a “key” part of its federal vehicle-safety guidance the

principle “that manufacturers should control access to firmware that executes vehicle

functions.” Ex. A Ltr. at 3. NHTSA added that this control “is particularly important

for firmware controlling vehicle motion such as steering, acceleration, and braking,”

id.—all features closely tied to vehicle safety that are extensively regulated by

NHTSA.

      70.     NHTSA also identified the impracticability of what the Data Law

requires manufacturers to accomplish in a short period of time. For instance, NHTSA

addressed the novelty of the unified system architecture contemplated by

Massachusetts’s law, noting that it was “not aware of any existing system

architectures that would satisfy the requirements” of the Data Law. Ex. A Ltr. at 3.

Based on its considerable expertise in the automotive industry, NHTSA informed the

Massachusetts Legislature that such a system was “unlikely to be developed, tested,

validated and deployed in the proposed timeframe” contemplated by the law. Id.

      71.     As a result, NHTSA said, the Data Law in effect “would require

[manufacturers] to remove all access controls from their telematics systems,




                                          26
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 27 of 56




including controls designed to ensure the security of safety-critical systems” in order

to comply with the law. Ex. A Ltr. at 3. And doing so, NHTSA concluded, would

“raise substantial safety risks for American families.” Id.

      72.     In the end, NHTSA was clear that the Data Law would frustrate federal

safety standards:   “The ballot initiative would require manufacturers to provide

remote functionality that may potentially pose an unreasonable risk to safety, and

further, eliminate their flexibility and ability to provide appropriate remote access

controls.” Ex. A Ltr. at 4.

      73.     NHTSA’s     concern   about    the   impact     of   technological   access

vulnerabilities occasioned by the Data Law on federal safety standards is grounded

in real-world experience. In 2015, NHTSA found several of Chrysler’s vehicles to

have a flaw in their radio software security that “could allow unauthorized third-

party access to some networked vehicle control systems.” FCA, Safety Recall R40 /

NHTSA 15V-461, Radio Security Vulnerability 2 (July 2015), https://static.nhtsa.gov

/odi/rcl/2015/RCRIT-15V461-7681.pdf. There, NHTSA determined that third-party

“[e]xploitation of the software security vulnerabilities could lead to exposing the

driver, the vehicle occupants or any other individual or vehicle with proximity to the

affected vehicle to a potential risk of injury.” Id. Ultimately, Chrysler worked with

NHTSA to conduct—at great expense—a voluntary recall of 1,410,000 vehicles to

repair the software vulnerability. Id.

      74.     In its letter to the Joint Committee, NHTSA observed that the Data Law

could lead to the same (or worse) problem that it had to address in the Chrysler recall.




                                            27
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 28 of 56




See Ex. A Ltr. at 3 n.6. After all, the law mandates authorized users of the system be

able “to send commands to in-vehicle components if needed for the purposes of

maintenance, diagnostics and repair.” SD645 § 3. That would allow a hacker not

only to be able to read private information, but also to send commands to vehicles,

potential causing harm as serious as stopping vehicles in the road or disabling

vehicles’ braking systems. See Ex. A Ltr. at 3.

      75.     In short, as NHTSA’s findings indicate, the Data Law creates an

imminent risk to driver and passenger safety.

E.    Federal Law Protects Manufacturers’ Intellectual Property

      76.     As discussed above, the Data Law mandates that manufacturers create,

install, and maintain an “open access” system in their fleets sold in Massachusetts,

limited only by the insufficient and easily circumvented requirement that the vehicle

owner grant permission.       That means that third parties, without members’

authorization, would be able to access members’ systems, download data, and even

change data or add new data to those systems at will.

      77.     In doing so, the Data Law would disrupt the investment-backed

expectations of Auto Innovators’ members. Those members have invested billions of

dollars to develop the hardware and software components of vehicle systems over

recent years. Under existing law, members are able to recoup some of their ongoing

financial investment in vehicle systems and the data they organize—through, for

example, licensing arrangements with affiliates (for software to access vehicle

systems) or consumer subscription plans (for certain types of services, like




                                         28
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 29 of 56




navigation).     The Data Law interferes substantially with those reasonable,

investment-backed expectations.

      78.      The vehicle systems of Auto Innovators’ members are suffused with

valuable intellectual property.    Many members have proprietary firmware (i.e.,

software programmed onto a hardware device that allows the device to operate as

intended, such as by allowing systems to control various vehicle components) in their

systems, including any diagnostics sub-components.       And many members make

vehicle systems accessible through proprietary software, wirelessly and by direct

connection, that they have developed and routinely update.        Other proprietary

member software allows individual system components to communicate with each

other or allow individual computers or software components to communicate with

each other. And some members have developed proprietary methods of organizing

the vehicle systems data themselves, which transform otherwise indecipherable raw

data into usable data compilations.

      79.      The systems included in members’ vehicles are original and independent

works created, operated, and maintained by members or their affiliates.        These

systems—including their various components, including but not limited to installed

firmware, hardware, software, and unique methods of compiling data—consist of

original and distinct elements. Among their original and creative elements are their

source and object code; distinctive screen layouts; graphical content; text

arrangement, organization, and display of information; and dynamic user experience.




                                          29
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 30 of 56




      80.     In addition to their core functionalities, vehicle systems process and

store voluminous amounts of sensitive consumer data, including, where applicable,

those related to system performance, navigation, diagnostics, and vehicle function.

      81.     Auto Innovators’ members have spent considerable time and money

developing these systems and determining the types of information to include (and

exclude) in those systems.       Members are continually engaged in design and

development to refine the function and safe operation of vehicle systems and

maintain secure connections between vehicle data and members’ servers.

      82.     It is virtually impossible for a third-party user to access or use vehicle

systems without running Auto Innovators members’ copyrighted firmware, software,

and unique method for compiling data, at least without (intentionally or

unintentionally) introducing significant safety issues. In many cases, the act of

running these components copies proprietary elements of those systems to the user’s

computer.      Moreover, unless properly authenticated through manufacturer-

controlled mechanisms, a user who writes additional data to the systems necessarily

interferes with the integrity of the system and the data stored on it.

      83.     Members’ property interests in their vehicle systems are protected by

federal law. Several statutes protect members’ rights to exclude in a way that is flatly

contradicted by the “open access” and read/write regime mandated by the Data Law.

      84.     The Copyright Act provides that “[a]nyone who violates any of the

exclusive rights of the copyright owner . . . is an infringer of the copyright or right of

the author.” 17 U.S.C. § 501(a). The Act enables any “legal or beneficial owner of an




                                           30
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 31 of 56




exclusive right under a copyright . . . to institute an action for any infringement of

that particular right committed while he or she is the owner of it.” 17 U.S.C. § 501(b).

      85.     The Digital Millennium Copyright Act (“DMCA”) provides that no

“person shall circumvent a technological measure that effectively controls access to a

work protected under this title.” 17 U.S.C. § 1201(a)(1)(A).

      86.     As discussed above, Auto Innovators’ members employ a variety of

access controls to protect their copyrighted works. Attempts by any third party to

bypass, avoid, disable, deactivate, or impair these access-control measures by

accessing or providing access to unlicensed third parties violates § 1201(a)(1)(A)’s

prohibition on circumvention of a technological measure that effectively controls

access to a work protected by the Copyright Act and DMCA.

      87.     Members’ vehicle systems are original, creative works subject to

copyright protection. Any unlicensed use of those systems (or use exceeding the terms

of the license between members, their affiliates, and end users) infringes those

copyrights.

      88.     Auto Innovators’ members frequently register their innovations for

copyright protection. Some members have, for instance, registered copyrights for

several components of their vehicle systems. But whether registered or not, those

systems are suffused with original, creative works and are copyright protected. Any

unlicensed use of those systems and firmware—or use exceeding the terms of licenses

between members and affiliates and end users—necessarily infringes those

copyrights.




                                          31
             Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 32 of 56




       89.     Attempts by any third party to bypass, avoid, disable, deactivate,

circumvent, or impair Auto Innovator members’ access-control measures by accessing

or   providing    vehicle-systems    access    to   unlicensed    third   parties   violate

§ 1201(a)(1)(A)’s prohibition on circumvention of a technological measure that

effectively controls access to a work protected by the Copyright Act and DMCA.

       90.     The Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836, et seq.,

protects owners of trade secrets from misappropriation by third parties. Under the

DTSA, owners of trade secrets have a federally guaranteed right to exclude others

from obtaining or using their trade secrets. And under that law, permission to use or

access a trade secret must be given by the owner of that intellectual property.

       91.     Several of members’ trade secrets essential to members’ competitiveness

in the automotive market risk being compromised by the Data Law, including

proprietary unlock keys, digital watermarks in software used to access and alter

vehicle data, algorithms, vehicle updates, security features, and the format and

methods of communicating commands between and to vehicle systems.                      The

Computer Fraud and Abuse Act (“CFAA”) provides that “[w]hoever . . . intentionally

accesses a computer without authorization or exceeds authorized access, and thereby

obtains . . . information from any protected computer,” is subject to both criminal and

civil liability. 18 U.S.C. § 1030(a)(2)(C); see also id. § 1030(c) (criminal penalties); id.

§ 1030(g) (civil damages and injunctive relief). This statute also provides a private

cause of action for “compensatory damages and injunctive relief or other equitable




                                              32
             Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 33 of 56




relief” to anyone who suffers at least $5,000 in damage or loss in any one-year period

“by reason of a violation” of its terms. Id. § 1030(g); see id. § 1030(c)(4)(A)(i)(I).

       92.     The operation of vehicle systems involves the use of “computer[s]” within

the meaning of the CFAA, which defines that term broadly to include not only

computing devices as commonly understood but also “any data storage facility or

communications facility directly related to or operating in conjunction with such

device.” Id. § 1030(e)(1). The systems are also “protected computer[s]” within the

statute’s meaning because they are used in and affect interstate and foreign

commerce and communications. See id. § 1030(e)(2)(B). For many of Auto Innovators’

members, the maintenance of vehicle systems as well as the act of remotely pulling

data from (and writing data to) those systems necessarily requires the use of

computers at manufacturers’ offices.

       93.     Under the CFAA, authorization required for lawful access to a computer

system must come from the system’s owners, not from its users. Any access to a

computer system without (or exceeding) the computer system owner’s authorization

violates the statute.

                             FIRST CLAIM FOR RELIEF

                                Declaratory Judgment

    (Conflict Preemption, National Traffic and Motor Vehicle Safety Act,
                  Federal Motor Vehicle Safety Standards)

       94.     Paragraphs 1–93 above are incorporated herein by reference.

       95.     This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this

Court’s inherent equitable authority, and seeks a declaration that the Data Law is



                                             33
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 34 of 56




unenforceable because it is preempted by the National Traffic and Motor Vehicle

Safety Act (“Motor Vehicle Safety Act”), 49 U.S.C. § 30101, et seq.

      96.      The Supremacy Clause of the United States Constitution, U.S. Const.

art. VI, provides that “the laws of the United States . . . shall be the supreme law of

the land.” State laws that conflict with federal law are preempted by operation of the

Supremacy Clause.

      97.      Preemption may arise in a variety of contexts, including when the state

law conflicts with, or poses an obstacle to, the purposes sought to be achieved by the

federal law.

      98.      Over a half century ago, Congress passed the Motor Vehicle Safety Act

to protect consumer safety given the increasing number of automobiles on the road.

      99.      Under the authority of the Motor Vehicle Safety Act, 49 U.S.C. § 30101,

et seq., the Secretary of Transportation, acting through NHTSA, acts to safeguard the

public through education, research, safety standards and enforcement.

      100.     In furtherance of its congressional objective, NHTSA has adopted

several dozen Federal Motor Vehicle Safety Standards (“FMVSS”) designed to

maintain a nationally uniform set of safety requirements for new motor vehicles.

Courts routinely recognize the preemptive effect of NHTSA standards.

      101.     The Data Law conflicts with several of the FMVSS that NHTSA has

promulgated. As NHTSA observed in its written testimony provided at the request

of the Joint Committee considering the Data Law, “the initiative would specifically

require that telematics platforms be directly accessible through a mobile-based




                                          34
           Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 35 of 56




application, and that this access must include the ability to send commands to in-

vehicle components (including, e.g., braking, acceleration, and steering controls).”

Ex. A Ltr. at 2.     By doing so, the Data Law is in “direct conflict” with federal

regulations and NHTSA guidance. Id. at 4.

       102.    NHTSA regulates extensively in the area of braking, acceleration, and

steering controls.   NHTSA has, for instance, issued several FMVSS regulations

designed to “insure safe braking performance under normal and emergency

conditions.” 49 C.F.R. § 571.105 (hydraulic and electric brake systems); id. § 571.121

(air brake system); id. § 571.135 (light-vehicle brake systems). Similarly, NHTSA

regulates vehicles’ ability to control acceleration. See, e.g., id. § 571.124 (accelerator

control systems). In light of the substantial role technology plays in all new vehicles,

the integrity of these vehicle features will necessarily be impacted by the Data Law’s

mandate for open vehicle system access, adverse to NHTSA regulations. See Ex. A

Ltr. at 2-4.

       103.    NHTSA has also directly addressed vehicle electronic systems. For

several years, the agency has recognized the importance of limiting authorization to

on-board vehicle computers and data to ensure consumer safety. One way NHTSA

addresses this concern is through industry guidance. See Cybersecurity Best Practices

for Modern Vehicles (issued in October 2016). But NHTSA also promulgates formal

safety standards in this burgeoning area of concern, in accordance with its broad

mandate under the Motor Vehicle Safety Act. This standard recognizes that vehicles

increasingly depend on sophisticated technology to control essential functions. See,




                                           35
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 36 of 56




e.g., 49 C.F.R. § 571.126 (mandating minimum safety standards for electronic

stability control systems in lightweight passenger vehicles, which controls among

other things vehicle steering, braking, and speed by computer means).

      104.      Moreover, NHTSA retains broad, congressionally delegated supervisory

authority over auto manufacturers to recall vehicles for safety defects. The Motor

Vehicle Safety Act gives NHTSA the authority to enforce its provisions by requiring

manufacturers to recall vehicles that fail to meet a vehicle safety standard, or that

have a safety-related defect. See 49 U.S.C. §§ 30118-120. As part of this supervisory

authority to promote vehicle safety, NHTSA develops guidance like the cybersecurity

best practices guide discussed above, to address safety problems proactively before

recalls are necessary.

      105.      As NHTSA has recognized, and as discussed above, the Data Law

frustrates and is inconsistent with the regulatory framework it has developed under

the FMVSS.

      106.      Moreover, the Data Law also conflicts directly with the Motor Vehicle

Safety Act. The Motor Vehicle Safety Act provides that a “manufacturer . . . may not

knowingly make inoperative any part of a device or element of design installed on or

in a motor vehicle or motor vehicle equipment in compliance with an applicable motor

vehicle safety standard prescribed under this chapter unless the manufacturer . . .

reasonably believes the vehicle or equipment will not be used (except for testing or a

similar purpose during maintenance or repair) when the device or element is

inoperative.”     49 U.S.C. § 30122.     Auto Innovators’ members have installed




                                           36
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 37 of 56




components to comply with various FMVSSs (e.g., air bags, braking systems, steering

systems, accelerator controls), nearly all of which are now controlled electronically,

and for which members have installed safeguards to prevent electronic intrusion as

part of their designs. By mandating an “open access” security regime over vehicle

systems that generate data, the Data Law requires auto manufacturers to “make

inoperative” safeguards built into the design of these important components, in

conflict with Federal law.

                           SECOND CLAIM FOR RELIEF

                               Declaratory Judgment

                       (Conflict Preemption, Clean Air Act)

      107.     Paragraphs 1–106 above are incorporated herein by reference.

      108.     This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this

Court’s inherent equitable authority, and seeks a declaration that the Data Law is

unenforceable because it is preempted by the Clean Air Act, 42 U.S.C. § 7401, et seq.

      109.     The Supremacy Clause of the United States Constitution, U.S. Const.

art. VI, provides that “the laws of the United States . . . shall be the supreme law of

the land.” State laws that conflict with federal law are preempted by operation of the

Supremacy Clause.

      110.     Preemption may arise in a variety of contexts, including when the state

law conflicts with, or poses an obstacle to, the purposes sought to be achieved by the

federal law.

      111.     The Clean Air Act authorizes the Environmental Protection Agency

(“EPA”) to establish National Ambient Air Quality Standards (“NAAQS”).            EPA


                                           37
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 38 of 56




routinely issues regulations to promote a uniform nationwide system of emissions

standards. E.g., 40 C.F.R. Part 86 (light-duty motor vehicles).

      112.   The Clean Air Act effectively nationalizes the standards for emission

control devices in new motor vehicles, preventing a patchwork of state regulation.

The law itself provides that no state “shall adopt or attempt to enforce any standard

relating to the control of emissions” subject to the EPA’s Clean Air Act authority. 42

U.S.C. § 7543(a).

      113.   The Data Law conflicts directly with the Clean Air Act. The Clean Air

Act provides that it is prohibited “for any person to remove or render inoperative any

device or element of design installed on or in a motor vehicle or motor vehicle engine

in compliance with regulations under this subchapter prior to its sale and delivery to

the ultimate purchaser.” 42 U.S.C. § 7522(a)(3)(A). In this way, the Clean Air Act

seeks to prevent anyone from allowing vehicles’ emissions control systems to be

circumvented.

      114.   Emissions-control defeat devices often operate through the use of

aftermarket software uploaded to vehicle systems. For instance, a vehicle owner or

manufacturer with access to a vehicle’s engine control module could disable emissions

control systems through the use of software designed for that purpose. This disabling

software could have the effect of dramatically increasing engine power at the cost of

reducing or eliminating the effectiveness of required vehicle emissions controls.

      115.   Auto Innovators’ members have installed components to comply with

stringent EPA emissions control regulations, much of which are now controlled




                                         38
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 39 of 56




electronically, and for which members have installed safeguards to prevent electronic

intrusion as part of their designs. By mandating an “open access” security regime

over vehicle systems that generate data, the Data Law requires auto manufacturers

to “render inoperative” these safeguards built into the design of these important

components, in conflict with Federal law.

                            THIRD CLAIM FOR RELIEF

                                Declaratory Judgment

                       (Conflict Preemption, Copyright Act)

      116.     Paragraphs 1–115 above are incorporated herein by reference.

      117.     This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this

Court’s inherent equitable authority, and seeks a declaration that the Data Law is

unenforceable because it is preempted by the federal Copyright Act.

      118.     The Supremacy Clause of the United States Constitution, U.S. Const.

art. VI, provides that “the laws of the United States . . . shall be the supreme law of

the land.” State laws that conflict with federal law are preempted by operation of the

Supremacy Clause.

      119.     Preemption may arise in a variety of contexts, including when the state

law conflicts with, or poses an obstacle to, the purposes sought to be achieved by the

federal law.

      120.     The Copyright Act, 17 U.S.C. § 101, et seq., offers protection to creators

of copyrightable material, including the right to exclude others from copying,

distributing, preparing derivative works based on, and displaying copyrighted works.




                                            39
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 40 of 56




      121.    As explained, members’ vehicle systems contain copyrighted and

copyrightable material. The components of those systems—including but not limited

to the firmware associated with them, their hardware, the software used to access

them, and the unique methods of compiling data contained on them—are original

creative works protected under Title 17. Among their original and creative elements

are their source and object code; distinctive screen layouts; graphical content; text

arrangement, organization, and display of information; and dynamic user experience.

Moreover, the manner in which members compile vehicle data on their systems

means that the organization of that data qualifies as creative work protected under

Title 17.

      122.    The Data Law conflicts with, and is preempted by, the federal Copyright

Act because it eliminates the copyright owner’s right to exclude others from copying,

distributing, creating derivative works based on, or displaying the copyrights or

copyrightable material by requiring the owner to allow third parties with no

authorization from Auto Innovators’ members to access and use those members’

copyrighted systems, firmware, software, and related components.

      123.    Such access and use necessarily entails the display, distribution, and

creation of copies and derivative works of the copyrighted systems and components.

      124.    As explained above, often, when a user accesses a vehicle’s system to

read or write data, that process creates a new fixed copy of the original computer

program code in the computer’s random access memory.




                                         40
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 41 of 56




       125.   Moreover, allowing third parties to remotely access (and to modify)

vehicle systems necessarily entails the distribution of new copies of system firmware,

software, and code.

       126.   Indeed, by allowing third parties to modify the code in vehicle systems

without a manufacturer’s authorization, the Data Law encourages the unauthorized

creation of derivative works in members’ systems.

       127.   State law deprives Auto Innovators’ members of their rights under the

Copyright Act by requiring them to disseminate works in violation of the Act’s

protections, and the Data Law stands as an obstacle to the purposes of the Copyright

Act.

       128.   Thus, the Data Law conflicts with the Copyright Act and is preempted.

                          FOURTH CLAIM FOR RELIEF

                              Declaratory Judgment

                (Conflict Preemption, Defend Trade Secrets Act)

       129.   Paragraphs 1–128 above are incorporated herein by reference.

       130.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this

Court’s inherent equitable authority, and seeks a declaration that the Data Law is

unenforceable because it is preempted by the federal Defend Trade Secrets Act

(“DTSA”).

       131.   The Supremacy Clause of the United States Constitution, U.S. Const.

art. VI, provides that “the laws of the United States . . . shall be the supreme law of

the land.” State laws that conflict with federal law are preempted by operation of the

Supremacy Clause.


                                          41
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 42 of 56




      132.     Preemption may arise in a variety of contexts, including when the state

law conflicts with, or poses an obstacle to, the purposes sought to be achieved by the

federal law.

      133.     The DTSA, 18 U.S.C. § 1836, et seq., protects owners of trade secrets

from misappropriation by third parties.          Congress intended the DTSA to be a

powerful tool to protect trade secrets: The Act not only establishes criminal penalties,

but also gives the owner of a trade secret that is misappropriated a private right of

action against anyone who discloses or uses that secret without the owner’s consent

despite knowing or having reason to know that knowledge of the trade secret was

derived from or through someone who had a duty to maintain the owner’s secret.

      134.     In enacting the DTSA, Congress sought to give trade secret owners the

right to exclude others from their trade secrets, by providing a federal civil remedy

for misappropriation of trade secrets. The Data Law forces Auto Innovators’ members

to disseminate the very trade secrets that Congress sought to protect, and thus

directly conflicts with Congress’s goals.

      135.     Members’ vehicle systems—including but not limited to firmware,

hardware, software, and the unique compilation of data contained on those systems—

comprise and contain many proprietary trade secrets. These trade secrets include

proprietary unlock keys, digital watermarks in software used to access and alter

vehicle data, algorithms, vehicle updates, security features, and the format and

methods of communicating commands between and to vehicle systems. Maintaining




                                            42
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 43 of 56




these proprietary trade secrets is vital to members’ competitiveness in the auto

market.

      136.    Members’ trade secrets relate to the integrity of their vehicle systems

and the sound functioning of their vehicles, and are often licensed and/or sold in

interstate and foreign commerce.       As described in greater detail above, Auto

Innovators’ members have taken reasonable measures to maintain control over

access to their individual systems and thus preserve the secrecy of their trade secrets

embodied in those systems.

      137.    The Data Law conflicts with, and is preempted by, the DTSA because it

deprives Auto Innovators’ members of their federally protected right to exclude others

from their trade secrets by requiring them to provide access to their vehicle systems

to third parties without members’ authorization.

      138.    Although Massachusetts law regarding auto repair generally provides

that “[n]othing in this chapter shall be construed to require a manufacturer to divulge

a trade secret,” Mass. Gen. Laws ch. 93K, § 3, the Data Law can be read to do just

that—requires divulging trade secrets—by mandating open access to the proprietary

vehicle systems of Auto Innovators’ members without allowing members to deny

authorization or else contracting with a third party to provide a uniform system for

access across all vehicle platforms.

                           FIFTH CLAIM FOR RELIEF

                              Declaratory Judgment

             (Conflict Preemption, Computer Fraud and Abuse Act)

      139.    Paragraphs 1–138 above are incorporated herein by reference.


                                          43
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 44 of 56




       140.    This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this

Court’s inherent equitable authority, and seeks a declaration that the Data Law is

unenforceable because it is preempted by the federal Computer Fraud and Abuse Act

(“CFAA”).

       141.    The Supremacy Clause of the United States Constitution, U.S. Const.

art. VI, provides that “the laws of the United States . . . shall be the supreme law of

the land.” State laws that conflict with federal law are preempted by operation of the

Supremacy Clause.

       142.    Preemption may arise in a variety of contexts, including when the state

law conflicts with, or poses an obstacle to, the purposes sought to be achieved by the

federal law.

       143.    The CFAA provides that “[w]hoever . . . intentionally accesses a

computer without authorization or exceeds authorized access, and thereby obtains . . .

information from any protected computer,” is subject to criminal and civil liability.

18 U.S.C. § 1030(a)(2)(C); see also id. § 1030(c) (criminal penalties); id. § 1030(g) (civil

damages and injunctive relief).

       144.    Congress intended the CFAA to empower businesses and individuals to

control who may access their computer systems by prohibiting hackers and others

from accessing computers without the owners’ authorization. Under the statute,

computer owners have exclusive discretion to decide who is authorized to access their

computer and for what purposes. The CFAA is not only enforceable criminally, but

also permits any private person “who suffers damages or loss by reason of a violation




                                            44
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 45 of 56




of” the statute to “maintain a civil action against the violator to obtain compensatory

damages and injunctive relief or other equitable relief.” 18 U.S.C. § 1030(g).

      145.   Members’ vehicle systems, the components that communicate via

telematics, are “computer[s]” within the meaning of the CFAA. The statute defines

that term to include “any data storage facility or communications facility directly

related to or operating in conjunction with [a computing] device.”          18 U.S.C.

§ 1030(e)(1). And the vehicle systems to which the Data Law requires “open access”

rely on the operation of one or more computing devices owned by members, given the

required use of computers by some members to update vehicle systems and to

communicate with other computers when data is read or modified. Members’ systems

for recording vehicle data—and the computing devices by which this data is stored,

wirelessly accessed, and altered—constitute “protected computers” within the

statute’s meaning because they are connected to the Internet and thus are used in

and affect interstate and foreign commerce and communications.                   See id.

§ 1030(e)(2)(B).

      146.   Contrary to Congress’s purpose in enacting the CFAA, the Data Law

would eliminate the right of Auto Innovators’ members to determine who is an

authorized user or for what purpose third parties may use their vehicle systems, by

requiring members to construct an open-access platform for accessing a broad array

of vehicle data.

      147.   Thus, the Data Law conflicts with statutory rights federally protected

by the CFAA and is preempted.




                                          45
             Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 46 of 56




                            SIXTH CLAIM FOR RELIEF

                               Declaratory Judgment

             (Conflict Preemption, Digital Millennium Copyright Act)

      148.     Paragraphs 1–147 above are incorporated herein by reference.

      149.     This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this

Court’s inherent equitable authority, and seeks a declaration that the Data Law is

unenforceable because it is preempted by the Digital Millennium Copyright Act

(“DMCA”).

      150.     The Supremacy Clause of the United States Constitution, U.S. Const.

art. VI, provides that “the laws of the United States . . . shall be the supreme law of

the land.”

      151.     State laws that conflict with federal law are preempted by operation of

the Supremacy Clause.

      152.     Preemption may arise in a variety of contexts, including when the state

law conflicts with, or poses an obstacle to, the purposes sought to be achieved by the

federal law.

      153.     Congress enacted the DMCA, 17 U.S.C. § 1201, to reinforce copyright

owners’ rights to use technological defenses to control access to and prevent the

copying of copyrighted material. The DMCA establishes penalties for those who

circumvent copyright owners’ technological defenses. Section 1201(a)(1)(A) of the

DMCA provides that no “person shall circumvent a technological measure that

effectively controls access to a work protected under this title.” Section 1201(a)(2)




                                           46
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 47 of 56




reinforces that prohibition by banning commerce in products and services intended

to facilitate circumvention of access controls.

      154.   And the DMCA provides copyright owners with a private right of action

against those who unlawfully access an owner’s work, id. § 1203.

      155.   Members’ vehicle systems—including but not limited to their individual

components, the firmware associated with them, their hardware, the software used

to access them, and the unique methods of compiling data contained on them—are

original creative works protected under Title 17. Among their original and creative

elements are their source and object code; distinctive screen layouts; graphical

content; text arrangement, organization, and display of information; and dynamic

user experience.

      156.   Moreover, the manner in which members compile vehicle data on their

systems means that the organization of that data qualifies as creative work protected

under Title 17.

      157.   Members employ several technological measures to control access to and

prevent copying of their vehicle systems and related components and data

organizations. These technological measures include a diverse array of encryption,

password-protection, and secured messaging, as discussed above.          Though each

members’ particular methods are different, each effectively controls access to critical

parts of members’ vehicle systems, components, and data. Moreover, each cannot—

beyond the bounds of members’ licensing agreements and without members’ express




                                           47
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 48 of 56




authorization—be accessed or run, and their original, expressive elements cannot be

displayed or copied unless these access control measures have been navigated.

      158.   The    DMCA    prohibits   third   parties   from   circumventing   these

technological measures without the copyright owner’s authorization. And the DMCA

prohibits third parties from offering services that facilitate circumvention of the

above-described technological measures. The DMCA gives Auto Innovators’ members

enforceable rights against third parties’ unauthorized access to and copying of their

respective copyrighted systems, components, and data compilations.

      159.   The Data Law stands as an obstacle to the purposes behind, and is

preempted by, the DMCA because it effectively compels Auto Innovators’ members to

abandon the technological measures that they have adopted to control access to their

copyrighted works and that Congress has authorized them to employ. Contrary to

the DMCA, the Data Law requires copyright owners like Auto Innovators’ members

to jettison technological measures and grant open access to their copyrighted systems,

components, and the data compilations contained therein without license or

authorization from the copyright owner.

                         SEVENTH CLAIM FOR RELIEF

                              Declaratory Judgment

                   (Unconstitutional Taking, U.S. Constitution)

      160.   Paragraphs 1–159 above are incorporated herein by reference.

      161.   This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this

Court’s inherent equitable authority, and seeks a declaration that the Data Law is




                                          48
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 49 of 56




unenforceable because it works an unconstitutional taking under the U.S.

Constitution.

      162.   The Takings Clause of the Constitution provides that private property

may not be taken for public use without just compensation. U.S. Const. amend. V.

The Takings Clause is incorporated as to the States through the Due Process Clause

of the Fourteenth Amendment. Chicago, Burlington & Quincy R.R. Co. v. City of

Chicago, 166 U.S. 226, 234-35 (1897).

      163.   The Data Law deprives Auto Innovators’ members of their substantial

intellectual property rights. The Data Law accomplishes both a regulatory and

physical taking without just compensation.

      164.   On its face, the Data Law compels Auto Innovators’ members to abandon

access controls around its on-board diagnostic systems by December 3, 2020, SD645

§ 2, and to develop entirely new, “open access” platforms to allow unauthorized third

parties to read, modify, and write new data to manufacturers’ vehicle systems in time

for the 2022 model year, id. § 3. Each requirement thus accomplishes a regulatory

taking by legislatively restricting members’ control over access to their proprietary

systems and requiring that access be given to third parties.

      165.   In practice, the Data Law also physically takes members’ private

property by requiring them to allow third parties to access and use their existing

proprietary systems to remove and write data (and/or new code) to those systems.

The law also requires members to provide necessary software to third parties, without

members’ authorization, to access and modify members’ systems at will. The Data




                                         49
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 50 of 56




Law thus accomplishes a physical taking by authorizing third parties to physically

occupy and take part of members’ proprietary systems. In effect, those without

members’ authorization are granted a permanent easement over members’ property.

      166.   The law upsets the reasonable investment-backed expectations of Auto

Innovators’ members. Because of the new Data Law, members will unexpectedly be

forced to give vehicle owners and independent repair shops open access through a

new platform to scores of vehicle data unnecessary to vehicle maintenance and repair.

And the character of the government action also demonstrates the presence of a

taking, because members are forced to license vehicle systems access that they control

to any and all third parties.

      167.   The Data Law takes private property for no public purpose but rather

for the sole economic benefit of a small number of private parties—ostensibly,

independent auto-repair shops but in reality big-box chains in the lucrative tools-and-

parts business and, eventually, third-party data syndicators. The law provides no

corresponding benefit to Auto Innovators’ members.        In short, the law requires

automakers to immediately surrender their valuable intellectual property free of

charge.

      168.   Auto Innovators’ members spent significant time and money developing

their vehicle systems—collectively, billions of dollars—including security measures

to control access to those systems. During that time the government did not regulate

the right of dealers to grant third parties access to data unnecessary to vehicle

maintenance and repair. Indeed, Massachusetts law was careful to exclude open




                                          50
              Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 51 of 56




access to vehicle systems—including telematics systems, as understood in the

industry—in previous legislative efforts.

       169.     The new Data Law provides no compensation for the physical and

regulatory taking of the property of Auto Innovators’ members.

       170.     The new Data law reduces the economic value of vehicle systems to Auto

Innovators’ members by requiring extensive (and costly) modification of existing

vehicle systems, the creation of new “open access” systems, the use of unsecured

systems that could compromise safe vehicle function and lead to expensive recalls

and damage to members’ reputations, and the deprivation of members’ rights to

exclude others from—and recoup investments in—their vehicle systems.

                            EIGHTH CLAIM FOR RELIEF

                       Preliminary and Permanent Injunction

       171.     Paragraphs 1–170 above are incorporated herein by reference.

       172.     This claim is brought under 28 U.S.C. § 2201, 42 U.S.C. § 1983, and this

Court’s inherent equitable authority.

       173.     Auto Innovators has a substantial likelihood of success on the merits of

its claims.

       174.     Auto Innovators’ members would suffer irreparable harm in the absence

of a preliminary and permanent injunction because the open access to members’

vehicle systems required by the Data Law will compromise the integrity of those

systems and the safe operation of consumer vehicles, place protected consumer data

at risk, and run the risk of permanently and immeasurably damaging members’

reputations in the auto industry.


                                            51
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 52 of 56




      175.   As discussed above, the Data Law requires Auto Innovators’ members

to allow third parties to write data and/or software through their vehicle systems,

regardless of whether those parties have been vetted by the members. This dramatic

change to existing practices poses the real possibility of data corruption and

compromises to vehicle and passenger safety as understood under federal law.

Additionally, Auto Innovators’ members have expended considerable resources to

take strong measures to prevent hackers and other unauthorized users from

accessing their systems and data; the methods they have employed are undone by the

Data Law, which strips members of their ability to prevent unauthorized access. All

the while, confidential information and safe, legitimate vehicle system performance

is needlessly placed at risk by the law. And this at a time when the FBI (among

others) recognizes that automobiles are a sought-after target for cybersecurity

hacking attempts. See, e.g., Chris Chin, US Automakers Were Leading Targets for

Hackers in 2018: FBI, The Drive (Nov. 21, 2019), https://www.thedrive.com/tech/

31150/fbi-claims-us-automakers-were-leading-targets-for-malicious-hackers-in-

2018-report (discussing recent FBI report discussing cybersecurity risks in the auto

industry, access-control recall, and an experiment by software developers who were

“able to commandeer the electric steering and brake control of a Jeep Cherokee at the

time by wirelessly hacking into the car’s main computer through an [on-board

diagnostic II] connector”).

      176.   Auto Innovators’ members face untold amounts of harm from complying

with the Data Law’s open-access requirements—including harm to their business




                                         52
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 53 of 56




reputations, exposure to claims by customers, and the considerable costs of

conducting recalls mandated by NHTSA to address the predictable results of safety

vulnerabilities occasioned by the Massachusetts Law.

      177.   And those members will be incurring substantial costs immediately, in

an attempt to comply with the Data Law’s onerous requirements that take effect on

an unrealistic timeframe. Further, if Auto Innovators members are required to

comply with the Data Law now and the Data Law is later held unconstitutional, it

will be impossible to “put the toothpaste back in the tube,” and Auto Innovators

members’ rights will be permanently and irreparably compromised.

      178.   For these reasons, there is no adequate remedy at law to compensate for

the irreparable harm Auto Innovators’ members would face if the Data Law is not

enjoined during the pendency of this action.

      179.   The balance of the equities weighs in favor of granting an injunction.

Defendant and third parties will not be harmed by the injunction, which would

preserve the status quo, in which Massachusetts consumers enjoy complete

diagnostic data access (to the extent any such data is necessary for vehicle diagnosis,

repair, and maintenance) to have their vehicles repaired at any facility they choose

or to enable the repair themselves. Conversely, Auto Innovators’ members face

irreparable harm to their vehicle systems and professional reputation, members and

their customers face exposure of confidential information, and the public face

significant safety risks through the novel open-access vehicle-system structure

required by the Data Law.




                                          53
           Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 54 of 56




      180.   The public interest would be served by granting an injunction. The

public has a strong interest in halting the enforcement of unconstitutional laws. As

NHTSA recognized, the Data Law directly conflicts with federal law. Even aside from

the conflict, the public interest is served by protecting consumer safety and data

security. Allowing the Data Law to take effect would seriously compromise those

public interests, with no corresponding public benefit.

                              PRAYER FOR RELIEF

      Plaintiff respectfully requests that the Court enter judgment:

      A.     Declaring that the Data Law is unenforceable because it is preempted

by the Motor Vehicle Safety Act and Federal Motor Vehicle Safety Standards;

      B.     Declaring that the Data Law is unenforceable because it is preempted

by the Clean Air Act;

      C.     Declaring that the Data Law is unenforceable because it is preempted

by the Copyright Act;

      D.     Declaring that the Data Law is unenforceable because it is preempted

by the Defend Trade Secrets Act;

      E.     Declaring that the Data Law is unenforceable because it is preempted

by the Computer Fraud and Abuse Act;

      F.     Declaring that the Data Law is unenforceable because it is preempted

by the Digital Millennium Copyright Act;

      G.     Declaring that the Data Law is unenforceable because it violates the

Takings Clause of the U.S. Constitution;




                                           54
            Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 55 of 56




       H.     Temporarily and permanently enjoining the enforcement of the Data

Law;

       I.     Awarding Plaintiff its costs and litigation expenses, including attorneys’

fees and costs;

       J.     Awarding Plaintiff such other and further relief as the Court deems just,

proper, and equitable.

Dated: November 20, 2020

Respectfully submitted,

ALLIANCE FOR AUTOMOTIVE INNOVATION

By its attorneys,

 /s/ Laurence A. Schoen
Laurence A. Schoen, BBO # 633002
Elissa Flynn-Poppey, BBO# 647189
Andrew N. Nathanson, BBO#548684
MINTZ, LEVIN, COHN, FERRIS,
GLOVSKY, AND POPEO, P.C.
One Financial Center
Boston, MA 02111
Tel: (617) 542-6000
lschoen@mintz.com
eflynn-poppey@mintz.com
annathanson@mintz.com

Andrew J. Pincus (pro hac vice pending)
Erika Z. Jones (pro hac vice pending)
Archis A. Parasharami (pro hac vice pending)
Eric A. White (pro hac vice pending)
MAYER BROWN LLP
1999 K Street, NW
Washington, DC 20006
Tel: (202) 263-3000
apincus@mayerbrown.com
ejones@mayerbrown.com
aparasharami@mayerbrown.com



                                           55
          Case 1:20-cv-12090 Document 1 Filed 11/20/20 Page 56 of 56




eawhite@mayerbrown.com

Charles H. Haake (pro hac vice pending)
Jessica L. Simmons (pro hac vice pending)
ALLIANCE FOR AUTOMOTIVE INNOVATION
1050 K Street, NW
Suite 650
Washington, DC 20001
Tel: (202) 326-5500
chaake@autosinnovate.org
jsimmons@autosinnovate.org




                                       56
